DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to claims filed on 07/03/2019.


Claim Objections
Claims 4, 9 and 10 objected to because of the following informalities:  

2.	Claim 4 recites “when a plurality of trigger logs is detected in one session”. Given that this recitation refers to a plurality of trigger logs, it is suggested that “is” be amended to “are” so that the limitation recites, “when a plurality of trigger logs are detected in one session” in order for the claim to be grammatically correct.

3.	Claims 9 and 10 recite “the recommendation product information”. Although this recitation is understood to refer to the “product recommendation information” disclosed in claim 8, from which claims 9 and 10 depend, Applicant is urged to amend claims 9 and 10 to recite “the product recommendation information”, in order to provide clear and consistent antecedent basis.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


4.	Claim 2 recites that the log data includes at least one of “a uniform resource locator (URL) address and a page identifier (ID) of a web page which the user terminal access in the web server, an input type and an input coordinate of an input which the user terminal applies in the web page, and log-in information of the user terminal”. It is unclear whether the scope of the claim is intended to include at least one of the five subsequently listed items, or whether the uniform resource locator and page identifier, and the input type and input coordinate are, respectively, intended to be included together or as alternatives to each other. 


5.	Claim 5 recites “the log data cumulated from the start time point of the session up to the detection time point” referencing the log data cumulated, the start time point, and the detection time point in claim 1, from which claim 5 depends. In claim 1, these recitations refer to a particular instance of a detected trigger log. It is therefore unclear how these same instances of can be applied to each trigger log event, as it is understood that each trigger log event would have distinct log data cumulated based on a distinct detection time point. 
	The claim then recites that each trigger log is detected are “individually extracted to generate the cumulated log data”. It is unclear whether each of a plurality of trigger logs are used to generate the same cumulative log data, or whether cumulative log data is generated individually for each of the plurality of trigger logs.
	For purposes of examination it is interpreted that cumulative log data is generated for each trigger log.

6.	Claim 6 recites “comparing the cumulative log data with an abnormal operation pattern and abnormal behavior information corresponding to the abnormal behavior performed by the user terminal is included in the behavior information and generated”. It is unclear whether the cumulative log data is compared with both an abnormal operation pattern and with abnormal behavior information, or whether the cumulative log data is compared with just the abnormal operation pattern and, in response, behavior 
	For purposes of examination, it is interpreted that the cumulative log data is compared with an abnormal operation pattern and that abnormal behavior information is included in the generated behavior information of claim 1, from which claim 6 depends, and that the claim recites “comparing the cumulative log data with an abnormal operation pattern, wherein abnormal behavior information corresponding to the abnormal behavior performed by the user terminal is included in the generated behavior information”.
	Claim 7 is rejected in view of its dependency from claim 6.

7.	Claim 7 recites the limitation "the abnormal operation pattern" in the second limitation of the claim.  There is improper antecedent basis for this limitation in the claim. Specifically, it is unclear which of the plurality of abnormal operation patterns “the abnormal operation pattern” is intended to refer to, or whether it is intended to refer to “an abnormal operation pattern” of claim 6, from which claim 7 depends, and that this same abnormal operation pattern is one of the plurality of abnormal operation patterns recited in claim 7.
For purposes of examination it is interpreted that the abnormal operation pattern of claim 6 is one of the plurality of abnormal operation patterns recited in claim 7 and that “the abnormal operation pattern” in claim 7 refers to this same abnormal operation pattern disclosed in claim 6.


8.	Claim 9 recites, “wherein a search log performed by the user terminal before the shopping access log is extracted from the cumulative log data and the recommendation product information corresponding to the search log is generated and included in the behavior information”. It is first unclear whether the search log or the shopping access log is extracted from the cumulative log data, as there is no previous disclosure of either being extracted from the cumulative log data. Claim 8, from which claim 9 depends, only recites the shopping access log being included in the cumulative log data. It is further unclear whether the search log is performed before both the shopping access log is extracted and before the recommendation product information is generated (and included in the behavior information), or whether the search log is performed before the shopping access log is extracted, wherein the product recommendation information, which corresponds to the search log, is then generated and included in the behavior information. 
	For purposes of examination, it is interpreted that a search log is performed by the user terminal before the shopping access log is included in the cumulative log data, and that the product recommendation information disclosed in claim 8 is generated based on the search log.
	Claim 10 is rejected in view of its dependency from claim 9.

9.	Claim 10 recites the limitation "the search log performed in a previous session".  There is insufficient antecedent basis for this limitation in the claim. For purposes of 

10.	Claim 10 recites, “wherein when there is no search log performed before the shopping access log in the cumulative log data”. It is unclear whether this recitation is intended to refer to the shopping access log being included in the cumulative log data, as recited in claim 8, or whether it is intended to refer to the shopping access log being extracted from the cumulative log data, as recited in claim 9. 
For purposes of examination, it is interpreted as an absence of a current search log before generating of product recommendation information.

11.	Claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, with limitations directed to “a log collection unit”, “a trigger log detection unit”, “a cumulative log data generating unit”, and “an analysis unit” modified by functional language without sufficient structure, material, or acts for performing the claimed function. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, FIG. 2 showing the claimed apparatus merely illustrates the claimed units as boxes within the apparatus. Paragraph [0024] provides general exemplary language stating that the “units” can be hardware or software, but does not provide sufficient structure for a particular hardware corresponding to each of the claimed units. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

12.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program stored in a computer readable recording medium”. Although paragraph [0082] of the specification provides exemplary language describing such a medium as hardware, the scope of the broadest reasonable interpretation to the claim language includes both transitory and non-transitory recording mediums. Transitory mediums are not within the four categories of patent eligible subject matter, and therefore the claim is not statutory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1-5, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koeppel et al. (US 6,477,575) in view of Martha et al. (US 2016/0212231).

Regarding claim 1, Koeppel teaches a method for analyzing an online behavior of a user accessing a web server, the method comprising: 
collecting, when a user terminal accesses the web server and forms a session, log data corresponding to a behavior performed by the user terminal in the session in 
detecting log data corresponding to a trigger log among the log data 
(In response to a detected client side trigger, column 5 lines 40-41; In response to a client side trigger detected at each client node, column 7 lines 36-37; Once a client side trigger event occurs in a respective client node 150 (Step S. 550), column 12 lines 1-2); 
extracting, when the trigger log is detected, log data cumulated up to a detection time point of the trigger log and generating cumulative log data (Analytical program 115 retrieves the stored user event data, column 7 lines 41-42; the information accumulated in client side data store 160 is ready for transmission to data store 120 and Web server 
performing pattern analysis on the cumulative log data and generating behavior information corresponding to the behavior of the user terminal (performs analysis (e.g., for marketing or advertising purposes) on the stored user event data in relation to the served content (Step. S220), column 7 lines 42-44; The process begins when the collected user responses stored in data store 120 are accessed by Web server 110 (Step S.610). Analytical program 115 retrieves the collected user response data and initiates an analysis program including the analytical program rules received by marketing and analysis system 170 (Step S.620), column 12 lines 33-38; if the user response data indicates that particular content was viewable to a user for a certain amount of time, based on the “in-view” features of the user response collection operations performed by the client side scripts, that may indicate the user was viewing the content for that certain time frame. Accordingly, a threshold value associated with particular content, and the amount of time it was viewable, may be incorporated into the analytical program rules programmed into analytical program 115. Analytical processing may include comparing the threshold value with the collected user response data to make a determination whether the content or rules stored in the data store 130 need adjustment, column 12 lines 42-54).  
However, Koeppel does not explicitly disclose a start time point of the session.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize timestamp data in the system/method of Koeppel as suggested by Martha in order to efficiently track a sequence of user behavior. One would be motivated to combine these teachings because enabling user behavior information to be accumulated based on a time when the user first accesses a particular web page would allow for complete and thorough analysis of website activity. 

Regarding claim 2, Koeppel teaches the method of claim 1, wherein the log data includes at least one of a uniform resource locator (URL) address and a page identifier (ID) of a web page which the user terminal accesses in the web server (These events may be associated with the user making link selections on the Web page to other pages, via URLs, column 11 lines 36-39), an input type and an input coordinate of an input which the user terminal applies in the web page (mouse movements, screen scrolling, window resizing, or other user initiated event, column 11 lines 36-39), and log-in information of the user terminal.  



Regarding claim 4, Koeppel teaches the method of claim 1, wherein in the generating of the cumulative log data, when a plurality of trigger logs is detected in one session (Web server 110 may periodically send a signal to client nodes 150 initiating a trigger event, column 12 lines 12-14), cumulative log data corresponding to respective trigger logs are generated (Web server 110 is continuously, periodically or regularly receiving user 
	However, Koeppel does not explicitly disclose cumulative log data corresponding to respective trigger logs are individually generated.
	Martha teaches cumulative log data (activity session records 36 of FIG. 11) corresponding to respective trigger logs (webpage records 32 of FIG. 10) are individually generated (each activity session record 36 is associated with a corresponding webpage record 32, [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a plurality of webpage records in the system/method of Koeppel as suggested by Martha given that Koeppel discloses continuously and periodically receiving user data. One would be motivated to combine these teachings in order to maintain a complete and comprehensive record of user activity and trigger events.
 
Regarding claim 5, Koeppel does not explicitly disclose the method of claim 4, wherein in the generating of the cumulative log data, the log data cumulated from a start time point of the session up to the detection time point when each trigger log is detected are individually extracted to generate the cumulative log data.  
	Martha teaches wherein in the generating of the cumulative log data, the log data cumulated from the start time point of the session up to the detection time point when 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a plurality activity session records associated with each webpage record in the system/method of Koeppel as suggested by Martha given that Koeppel discloses continuously and periodically receiving user data. One would be motivated to combine these teachings in order to organize and manage portions of user activity accumulated over time.

Regarding claim 8, Koeppel teaches the method of claim 1, wherein when a shopping access log of accessing a shopping web page by the user terminal is included in the cumulative log data (a plurality of users viewing Web page 400 shown in FIG. 4C, “click-through” on one of the links displayed on the left hand side of Web page 400, under PRODUCTS within ten seconds of Web page being rendered on the users’ client node 150. The activities of the users selecting the PRODUCTS link is stored in each respective client side data store 160. Once the users have selected a link on Web page 400, a client side trigger event was initiated (defined for this example), and the collected user information, along with the collected rules and content information, is sent to Web 

Regarding claim 11, Koeppel-Martha teach a computer program stored in a computer readable recording medium for executing, by a processor the method for analyzing the online behavior of the user of claim 1 (see rejection of claim 1).  

Regarding claim 12, Koeppel teaches an apparatus for analyzing an online behavior of a user accessing a web server, the apparatus comprising: 
a log collection unit collecting, when a user terminal accesses the web server and forms a session, log data corresponding to a behavior performed by the user terminal in the session in real time (The users’ behavior in response to the displayed page is monitored at each client node, by capturing events such as mouse movements, scrolling, resizing the browser window, URL selections and/or other similar user initiated events, column 5 lines 34-39; Each user browses the Web page, and initiate user events by performing activities such as screen scrolling, mouse movements, page resizing, link selections, or any other similar user activity associated with page 
a trigger log detection unit detecting log data corresponding to a trigger log - 26 -among the log data (In response to a detected client side trigger, column 5 lines 40-41; In response to a client side trigger detected at each client node, column 7 lines 36-37; Once a client side trigger event occurs in a respective client node 150 (Step S. 550), column 12 lines 1-2); 
a cumulative log data generation unit extracting, when the trigger log is detected, log data cumulated up to a detection time point of the trigger log and generating cumulative log data (Analytical program 115 retrieves the stored user event data, column 7 lines 41-42; the information accumulated in client side data store 160 is ready for transmission to data store 120 and Web server 110 for processing, column 12 lines 2-4; The routine appends the collected user event data from the client data store 160, onto the dedicated URL. That portion of the Web page is dynamically reloaded, forcing 
an analysis unit performing pattern analysis on the cumulative log data and generating behavior information corresponding to the behavior of the user terminal (performs analysis (e.g., for marketing or advertising purposes) on the stored user event data in relation to the served content (Step. S220), column 7 lines 42-44; The process begins when the collected user responses stored in data store 120 are accessed by Web server 110 (Step S.610). Analytical program 115 retrieves the collected user response data and initiates an analysis program including the analytical program rules received by marketing and analysis system 170 (Step S.620), column 12 lines 33-38; if the user response data indicates that particular content was viewable to a user for a certain amount of time, based on the “in-view” features of the user response collection operations performed by the client side scripts, that may indicate the user was viewing the content for that certain time frame. Accordingly, a threshold value associated with particular content, and the amount of time it was viewable, may be incorporated into the analytical program rules programmed into analytical program 115. Analytical processing may include comparing the threshold value with the collected user response data to make a determination whether the content or rules stored in the data store 130 need adjustment, column 12 lines 42-54).  
However, Koeppel does not explicitly disclose a start time point of the session.
Martha teaches log data cumulated up to a detection time point of a trigger log from a start time point of a session (a webpage record may include a web browser identifier, a timestamp ID, a webpage ID, a referral ID, page type, page data, outgoing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize timestamp data in the system/method of Koeppel as suggested by Martha in order to efficiently track a sequence of user behavior. One would be motivated to combine these teachings because enabling user behavior information to be accumulated based on a time when the user first accesses a particular web page would allow for complete and thorough analysis of website activity. 

Regarding claim 13, Koeppel teaches an apparatus for analyzing an online behavior of a user accessing a web server, the apparatus comprising: 
a processor; and 
a memory coupled to the processor, 
wherein the memory includes one or more modules configured to be executed by the processor, and 
the one or more modules include commands of 
collecting, when a user terminal accesses the web server and forms a session, log data corresponding to a behavior performed by the user terminal in the session in real time (The users’ behavior in response to the displayed page is monitored at each client node, by capturing events such as mouse movements, scrolling, resizing the browser window, URL selections and/or other similar user initiated events, column 5 lines 34-39; Each user browses the Web page, and initiate user events by performing 
detecting log data corresponding to a trigger log among the log data (In response to a detected client side trigger, column 5 lines 40-41; In response to a client side trigger detected at each client node, column 7 lines 36-37; Once a client side trigger event occurs in a respective client node 150 (Step S. 550), column 12 lines 1-2), 
extracting, when the trigger log is detected, log data cumulated up to a detection time point of the trigger log and generating cumulative log data (Analytical program 115 retrieves the stored user event data, column 7 lines 41-42; the information accumulated in client side data store 160 is ready for transmission to data store 120 and Web server 110 for processing, column 12 lines 2-4; The routine appends the collected user event data from the client data store 160, onto the dedicated URL. That portion of the Web page is dynamically reloaded, forcing the collected user event data to be sent to the Web server 110 (Steps S.560), column 12 lines 20-24), and 

However, Koeppel does not explicitly disclose a start time point of the session.
Martha teaches log data cumulated up to a detection time point of a trigger log from a start time point of a session (a webpage record may include a web browser identifier, a timestamp ID, a webpage ID, a referral ID, page type, page data, outgoing links, and/or incoming links, [0042]; The timestamp ID includes a time identifier that is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize timestamp data in the system/method of Koeppel as suggested by Martha in order to efficiently track a sequence of user behavior. One would be motivated to combine these teachings because enabling user behavior information to be accumulated based on a time when the user first accesses a particular web page would allow for complete and thorough analysis of website activity. 


14.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koeppel-Martha in view of Ivey et al. (US 2016/0005029).

Regarding claim 6, Koeppel teaches the method of claim 1, further comprising: 
	determining whether the user terminal performs an abnormal behavior in the session by comparing the cumulative log data with a threshold (Analytical processing may include comparing the threshold value with the collected user response data to make a determination whether the content or rules stored in data store 130 need adjustment, column 12 lines 51-54) and abnormal behavior information corresponding to the abnormal behavior performed by the user terminal is included in the behavior information and generated (Analytical program 115 processes the results of the analyzed user response data, and updates the results of the analyzed user response 
	However, Koeppel-Martha do not explicitly disclose an abnormal operation pattern.
	Ivey teaches determining whether a user terminal performs an abnormal behavior in a session by comparing a cumulative log data with an abnormal operation pattern and abnormal behavior information corresponding to the abnormal behavior performed by the user terminal is included in behavior information and generated (record the clickstream behavior and comparing it to previously determined patterns of normal, suspicious and fraudulent activity; track session activity and pattern-match the clickstream behavior to normal-suspect-abnormal-malware patterns; monitor and analyze online transactions according to pre-determined business rules and statistical models, and to update profiles of users and accounts; correlate alerts and activities; and search for relationships amongst users and channels, wherein, a consumer website can be warned with a signal over the network of high risk users in real-time, [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to determine suspicious clickstream behavior in the system/method of Koeppel-Martha as suggested by Ivey using previously determined suspicious and abnormal activity patterns. One would be motivated to combine these teachings in order to detect and track potentially fraudulent users to prevent them from conducting harmful and/or unauthorized activities.



	Ivey teaches comparing the cumulative log data with a plurality of abnormal operation patterns corresponding to respective abnormal behaviors (record the clickstream behavior and comparing it to previously determined patterns of normal, suspicious and fraudulent activity; track session activity and pattern-match the clickstream behavior to normal-suspect-abnormal-malware patterns, [0062]), and 
when the abnormal operation pattern corresponding to the cumulative log data exists among the plurality of abnormal operation patterns, encapsulating abnormal behavior information corresponding to the abnormal operation pattern in the behavior information (a profile is associated with the customer, wherein the profile contains a risk rating and transaction information, and storing, by the application, the profile in at least one of the plurality of data stores, [0070]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to determine suspicious clickstream behavior in the system/method of Koeppel-Martha as suggested by Ivey using previously determined suspicious and abnormal activity patterns. One would be motivated to combine these teachings in order to detect and track potentially fraudulent users to prevent them from conducting harmful and/or unauthorized activities.


15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koeppel-Martha in view of Wiener et al. (US 2016/0092914).

Regarding claim 9, Koeppel-Martha do not explicitly disclose the method of claim 8, wherein a search log performed by the user terminal before the shopping access log is extracted from the cumulative log data and the recommendation product information corresponding to the search log is generated and included in the behavior information.  
	Wiener teaches wherein a search log performed by a user terminal before a shopping access log is extracted from a cumulative log data (capture subsequent user input and events at the client device 106 (e.g., login credentials, search criteria, etc.). Certain inputs and/or events (e.g., search button click) will send user data and events 203 (e.g., search criteria, cookie information, login credentials, etc.) to the data management server 111, [0038]; following certain activity (e.g., entering search form data) and triggering events (e.g., clicking search button) as may be initiated by a user, [0054]) and recommendation product information corresponding to the search log is generated and included in behavior information (data management server 111 can send the user profile 207 to the ad server 112 to determine the content (e.g., a selection of targeted advertisements) to send to the user (see operation 208), [0038]; Ad tag request 4021 is further structured to include certain information from the web page or “phints” (e.g., “type=flight”, “dest=SFO”, “departure=JFK”) in the request to potentially be sued in determining the response, [0054]).  
.


16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koeppel-Martha-Wiener in view of Harper et al. (US 2012/0296745).

Regarding claim 10, Koeppel-Martha-Wiener do not explicitly disclose the method of claim 9, wherein when there is no search log performed before the shopping access log in the cumulative log data, the search log performed in a previous session by the user terminal is extracted to generate the recommendation product information.  
	Harper teaches wherein when there is no search log performed before shopping access log in cumulative log data, a search log performed in a previous session by a user terminal is extracted to generate the recommendation product information (a content server could be linked to a database that connects the user of the media content receiver 200 to their previous purchases or Internet browsing. Such a feature would enable the system to recommend or suggest products, services, or content based on historical purchases or browsing habits, [0035]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451